DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second digital-slope quantizer, coupled to the output port and the second input terminal, for generating a second set of digital signals to monotonically adjust the adjustable reference voltage at the second input terminal during a second phase after the first phase according to a second quantization unit; wherein the second quantization unit is different from the first quantization unit”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 15 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second digital-slope quantizer, coupled to the output port and the input port, for generating a second set of digital signals to monotonically adjust the received signal at the input port during a second phase after the first phase according to a second quantization unit; wherein the second quantization unit is different from the first quantization unit”. structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807.The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845